Citation Nr: 0504595	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  00-07 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1954 to 
September 1957.  The veteran also had service in the 
Pennsylvania National Guard and Army Reserve, with a verified 
period of active duty for training (ACDUTRA) from June 8, 
1974 to June 22, 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied entitlement to the 
benefit currently sought on appeal.  In April 2001, the Board 
remanded the claim for further development.  Private 
treatment records were collected and a VA examination was 
conducted.  The claim was then returned to the Board.  In 
August 2003, the Board remanded the claim for an addendum to 
the VA examination.  The claim was returned to the Board in 
December 2004.


FINDING OF FACT

The veteran's bilateral hearing loss was first manifested 
many years after service and has not been related to his 
period of active duty or ACDUTRA.


CONCLUSION OF LAW

The veteran's bilateral hearing loss was not incurred or 
aggravated in his active duty service or ACDUTRA.  
38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans' Claims Assistance Act 

The United States Court of Appeals for Veterans' Claims 
(Court) has held that notice under the Veterans' Claims 
Assistance Act (VCAA), as required by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II).  The VCAA was enacted 
in November 2000.

In the present case, the issue on appeal arises from a claim 
for service connection for bilateral hearing loss.  In this 
context, the Board notes that a substantially complete 
application was received in May 1999 and adjudicated in 
January 2000, prior to the enactment of the VCAA.  In April 
2001, however, prior to the final certification of this claim 
to the Board, the AOJ provided notice to the claimant 
regarding the VA's duties to notify and to assist.  
Specifically, the AOJ notified the claimant of information 
and evidence necessary to substantiate the claim; information 
and evidence that VA would seek to provide; and information 
and evidence that the claimant was expected to provide.  In 
May 2004, the veteran was again notified of the information 
and evidence necessary to substantiate the claim.  He was 
also notified at this time that he should furnish any 
additional information he had in support of his appeal.  The 
veteran responded in writing in the same month that he had 
nothing further to submit.  Thus, the Board finds that the 
content and timing of the April 2001 and May 2004 notices 
comport with the requirements of § 5103(a) and § 3.159(b).

Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. § 1110.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and sensorineural hearing loss becomes manifest to a 
degree of at least 10 percent within one year from the date 
of termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137.
Additionally, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated while performing active duty for training 
(ACDUTRA) or for injury incurred or aggravated while 
performing inactive duty training.  38 U.S.C.A. §§ 101(24), 
106, 1110, 1131.  

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  In making its determination, the Board 
must determine the credibility and probative value of the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein (holding that the Board 
has the duty to assess the credibility and weight to be given 
to the evidence).  The Board may not base a decision on its 
own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54. 

The veteran contends that he has hearing loss attributable to 
events that occurred while he was on ACDUTRA in the National 
Guard in June 1974.  

As a preliminary matter, the Board notes that the veteran's 
service medical records from his period of active duty 
(September 1954 to September 1957) are negative for any 
complaint, treatment, or diagnosis of hearing loss. 
Service department records relating to the veteran's period 
of ACDUTRA indicate that on June 12,1974, three 81-millimeter 
mortar rounds fell outside of the left "safety fan" and 
landed in the proximity of the veteran's training area.  The 
veteran was noted by his unit commander to become very tense 
after this episode.  He had problems sleeping the following 
evening and subsequently became very irrational.  He was 
first evacuated to a medical aid station, then to a service 
department dispensary, then to the Hershey Medical Center, 
and finally to the Harrisburg Hospital where he was admitted 
for observation.  A service department physician noted in 
connection with this incident that the veteran was admitted 
to the Harrisburg Hospital for an acute psychotic episode 
related to "long working hours and mortar rounds that fell 
on Range 24B."  

Records from the Hershey Medical Center confirm that the 
veteran was examined on June 14, 1974 for complaints of 
feeling confused, tired, and tense.  The veteran reported 
being "scared under fire."  Medical exam, including 
neurological exam, was unremarkable except for the veteran 
being "very drowsy, sleepy, and incoherent in responses to 
questioning," which was attributed to the medication the 
veteran had been given.  The diagnosis referred to the 
veteran as a somnolent patient with alleged history of 
psychotic behavior.  The veteran was referred to Harrisburg 
Hospital for observation.

In September 1999, the RO attempted to retrieve hospital 
records of the event from Harrisburg State Hospital and from 
the private Harrisburg Hospital.  Both institutions replied 
that there were no records on file for the veteran in June 
1974.  

Private treatment records include audiometric results, dated 
in August 1992, which revealed that the veteran had mild 
sensorineural hearing loss to 1500 Hz, with a moderate to 
moderately severe high frequency sensorineural loss in the 
right ear.  There was mild to moderately severe sensorineural 
loss in the left ear.

In April 2002, the veteran underwent VA audio examination.  
He reported to the audiologist the June 1974 accident 
involving the mortar rounds falling near him.  He also 
indicated he had some non-military noise exposure in the 
construction industry and as a truck driver.  The veteran 
stated he did not use hearing protection either during 
service or after.  

The audiogram showed bilateral sloping moderate to severe 
sensorineural loss, with the left ear slightly worse than the 
right in low frequencies.  The examiner opined that the 
results were consistent with those from the 1992 audiogram, 
with a slight progression of the loss.

In April 2003, a VA medical examiner reviewed the veteran's 
claims file for purposes of further medical opinion.  The 
August 1992 hearing test and the April 2002 VA audio 
examination were considered.  It was noted that the veteran 
related his hearing loss to the accident during training.  
His work in the construction industry and as a truck driver 
and that he had not used ear protection at any point during 
his career was also referenced.  Based on the claims file 
review, the examiner opined that it was unlikely that the 
extent of hearing loss measured in 1992 was due to military 
noise exposure.  She further stated that the progression 
documented over the past 10 years was more likely due to 
normal degenerative changes in the inner ear and was unlikely 
to be related to any prior military noise exposure.  

In June 2004, further medical opinion was sought, by way of 
addendum to the April 2003 opinion.  The examiner reviewed 
the veteran's claims file, to include the veteran's history 
of noise exposure, both in the military and out; the prior VA 
addendum; and, all audiometric results of record.  The 
examiner opined that is was not likely that the veteran's 
hearing loss over the years was due to the acoustic trauma he 
experienced in June 1974 during ACDUTRA.  The examiner 
further stated that the extent of progression documented over 
the past 10 years was more likely related to normal aging 
changes of the inner ear rather than being related to the 
military exposure. 

VA outpatient clinical records dated from April 2002 to 
November 2002 reveal that the veteran was fitted for hearing 
aids and received instructions on their use and care.

In summary, the record establishes that the veteran was 
exposed to the noise of mortar shells falling off a shelf in 
a June 1974 accident during ACDUTRA.  The evidence also 
establishes that the veteran first sought treatment for 
hearing loss in August 1992, nearly 35 years after his 
separation from active duty and roughly 18 years after the 
one-time military noise exposure.  There is no indication he 
suffered lasting acoustic trauma due to that incident.  The 
records from Hershey Medical Center at the time of the 
accident are silent for complaints of hearing loss.  The 
subsequent VA examination and addenda indicate that the 
progression of hearing loss for this veteran is more likely 
due to the aging process, rather than any acoustic trauma he 
may have experienced in the June 1974 accident.  

In this case, there is not an approximate balance of evidence 
regarding the merits of the issue of a medical nexus between 
the veteran's hearing loss and his service.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt provision does not apply.  The claim 
of entitlement to service connection for bilateral hearing 
loss is not warranted.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.


	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


